COLE, Judge,
dissenting.
In this petition the law firm of Lord, Whip, Coughlan & Green, P.A. seeks a certificate of authorization to change its name to Lord & Whip, P.A. J. Walter Lord and George W.P. Whip were former partners of the petitioner and are now long deceased. Rule 7.5 of the Maryland Lawyers’ Rules of Professional Conduct governs the use of law firm names and forbids those that are “false or misleading.” When the Rule was adopted I stated that I did not concur with that portion of the Comment to Rule 7.5 that states: “A firm may be designated ... by the names of deceased ... members____” I believed then that it was false and misleading for a firm to state as part of its name the name of a lawyer who has been deceased for more than five years. My view today is unchanged. I therefore would not grant the certificate of authorization in this case.